DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	Applicant's submissions filed on 12/21/2020 have been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
2.	Claims 1-11 and 14-21 read on the elected species, wherein Applicant previously elected 
Species A-1 (a carboxyl group), Species B-1 (solid electrolyte composition is Formula 1- claim 8), and Species C-3 (the macromonomer is Formula N-3 – see claim 1) without traverse in the reply filed on 7/30/2019.

Claim Analysis
3.	This section was previously provided and is repeated here for convenience.  Claim 1 recites in part, “the binder particles are constituted of a polymer having a repeating unit derived from a macromonomer having a mass average molecular weight of 1,000 or more combined therewith as a side chain component and having at least one group from a group of functional groups (b) below, group of functional groups (b):  a carboxyl group, a sulfonic acid group, a sulfonic acid group, a phosphoric acid group, and a phosphonic group.”  Claim 1 does not specify which constituent (i.e., the polymer or the repeating unit derived from a macromonomer component) includes the functional group, wherein the specification notes that it may be included in the main chain or in the side chain/macromonomer (P75 of the PGPUB).  The claim will be interpreted accordingly.  
		
Claim Rejections - 35 USC § 103
4.	The rejection of claims 1-7 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2014/0127579) in view of Chung et al. (US 2014/0038049) and Kobayashi (US 2015/0030922) is maintained.
Regarding claim 1, Yoshida teaches a solid electrolyte composition comprising:
an inorganic solid electrolyte (P15, 18-24); 
binder particles (P7, 15, 25-42); and 
a dispersion medium (P15),
wherein the inorganic solid electrolyte has a conductivity of ions of metals belonging to Group I or II of the periodic table and includes a sulfur atom (P14, 18-24), and
the binder particles are constituted of a polymer formed of monomer units and has at least a carboxylic acid functional group (see P30 in which the polymer contains ethylenically unsaturated carboxylic acid ester monomer units; see P25-42) (elected species A-1 of the named functional groups).  Yoshida teaches the above composition is part of at least one of a positive electrode active material layer, a negative electrode active material, and a solid electrolyte layer of an an-all solid state secondary battery (abstract; P1-2).
Yoshida fails to specifically teach the polymer has a repeating unit derived from a macromonomer having a mass average molecular weight of 1,000 or more combined therewith as a side chain component, wherein the repeating unit derived from the macromonomer is a repeating unit derived from a compound represented by Formula N-3 (elected species).  
In the same field of endeavor of providing a binder for an electrode active material layer of a lithium rechargeable battery, Chung teaches a binder that includes a repeating unit derived from a macromonomer having a mass average molecular weight of 1,000 or more combined 

    PNG
    media_image1.png
    149
    347
    media_image1.png
    Greyscale

in which the repeating unit derived from a macromonomer is R1 of Chemical Formula 1 which is defined as OR5, R5 being –(CHR2CR3COR4)m or –O(CHR2CR3COR4)m with m defined as an integer between 500 and 5,000 (i.e., CHR2CR3COR4 is the claimed repeating unit derived from a macromonomer as claimed), with  R2, R3, and R4 with said repeating unit defined as including the entities described in P11-19 which provide said repeating unit of -CHR2CR3COR4 with mass average molecular weights of 1,000 or more (see P8-31).  For example, just selecting R2 within CHR2CR3COR4 as the taught species of -C(R6)2)q)OSi(R6)2OR6 (P11) with R6  = C20 alkyl group (P17) and q = 1, just the R2 group within the repeating unit is over 1,000 in terms of molecular weight.  The polymer of Chung also includes at least one functional group including a carboxylic group (P9-31).  
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to either graft said repeating unit macromonomer side chain constituent of Chung having a mass average molecular weight of 1,000 or more to be part of the described polymer binder particles of Yoshida as a side chain component, or to substitute the 
The above repeating unit of CHR2CR3COR4 of Yoshida as modified by Chung reads on both the second and third entities defined for k12 and k13 within Formula N-3 (the elected species).  Yoshida as modified by Chung fails to disclose the repeating unit derived from the macromonomer is a repeating unit derived from a compound represented by Formulae (N-3) that further includes the first monomer entity of P-(L17)n- with P as defined (note that n may be zero and is thus non-limiting with respect to requiring L17).  
In the same field of endeavor, Kobayashi teaches analogous art of a binder composition for a lithium secondary battery and teaches a binder composition for a secondary battery in which as a monomer, butyl acrylate (equivalent to n-butyl acrylate) is particularly preferable for the following reasons (P56):
“Among these, from the point of exhibiting solubility against N-methylpyrrolidone (NMP) used as the solvent of the slurry composition for the positive electrode without eluting out to the electrolytic solution, improving the flexibility of the positive electrode, can suppress the release of the positive electrode active material layer when producing the winding cell and as the characteristic of the secondary battery using said positive electrode has excellent characteristic 
(the cycle characteristic or the output characteristic or so), it is preferably acrylic acid alkyl ester, more preferably it is acrylic acid alkyl ester having the carbon atoms of 2 to 12 binding to the non-carbonyl oxygen atom; and among these ethyl acrylate, n-butyl acrylate, 2-ethylhexyl acrylate, nonyl acrylate, lauryl acrylate or so are particularly preferable.”

The chemical structure of n-butyl acrylate is below and reads on P-(L17)n- with P as defined P-1:  

    PNG
    media_image2.png
    80
    196
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to additionally incorporate the monomer n-butyl acrylate (Formula P-(L17)n- with P as defined P-1) as a monomer unit as part of the (CHR2CR3COR4)m repeating unit component of modified Yoshida/Chung as the incorporation of such a monomer unit into a binder polymer for a secondary battery is a known technique that provides the predictable results of solubility against the common solvent NMP, improving flexibility of the positive electrode, suppressing release of the active material layer when producing a wound cell, and improving the cycle or output characteristic of the battery as taught by Kobayashi (P56).  
Furthermore, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950) (MPEP 2143, Exemplary Rationale A).  
Of note is the claim is a product-by-process claim given the language of, “constituted of a polymer having a repeating unit derived from a macromonomer having a mass average molecular weight of 1,000 or more…”  The Courts have held:
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

The repeating units with the polymer of Chung identified above include a macromonomer constituent having a mass average molecular weight of 1,000 or more and are thus considered to meet all the structural requirements of “derived from a macromonomer having a mass average molecular weight of 1,000 or more” as claimed.  Alternatively, any differences provided by the product-by-process limitation would provide a product that is obvious from the modified polymer binder particles of Yoshida in view of Chung.  Regarding product-by-process limitation, see MPEP § 2113.
Regarding claim 2, Yoshida teaches the polymer formed of monomer units constituting the binder polymer has at least a carboxylic acid functional group (see P30 in which the polymer contains ethylenically unsaturated carboxylic acid ester monomer units; see P25-42), and Yoshida as modified by Chung teaches wherein a polymer constituting the binder particles has a carboxyl group (P17, 143-145 – the carboxyl group that is substituted). 
Regarding claim 3, Yoshida as modified by Chung teaches wherein the polymer constituting the binder particles is a carboxyl group-containing polymer (see rejection of claim 1 above), and further teaches the carboxyl group-containing polymer contains ethylenically unsaturated carboxylic acid ester monomer units (P30) (in the interpretation of grafting the macromonomer of Chung to be part of the described polymer of Yoshida versus full substitution), and Yoshida further teaches that the ratio of content of the monomer units in the polymer is 0.1 to 10 wt% of the polymer (P30).
Regarding claim 4, Yoshida teaches the polymer constituting the binder particles includes a repeating unit derived from a monomer selected from (meth)acrylic acid monomers, (meth)acrylic acid ester monomers, and (meth)acrylonitrile (P31); Yoshida as modified by Chung also teaches the polymer constituting the binder particles includes a repeating unit derived from a monomer selected from such, the repeating unit being the macromonomer (P30, 55, 111-114).
Regarding claim 5, Yoshida teaches wherein an average particle diameter of the binder particles is 30 to 300 nm (abstract; P37).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding claim 6, Yoshida teaches wherein the average particle diameter of the binder particles is 30 to 300 nm (abstract; P37).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding claim 7, Yoshida as modified by Chung provides teaching, suggestion, and motivation to graft the macromonomer constituent of Chung to binder polymer of Yoshida to achieve the beneficial and predictable results of improved adhesion such that excellent charge and discharge cycle life characteristics (P45).  Yoshida is drawn to a core/shell binder, wherein Yoshida teaches that the shell may be comprised of specified monomers such as methacrylic acid ester monomer containing an ethyleneoxide structure and that the ratio of content of other copolymerizable monomer units is preferably 70 wt% or less, more preferably 60 wt% or less (P33).  
prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding claim 15, Yoshida teaches the solid electrolyte composition according to claim 1, further comprising:  an active material capable of intercalating and deintercalating ions of metals belonging to Group I or II of the periodic table (P54-80).
Regarding claim 16, Yoshida teaches the solid electrolyte composition according to claim 1, wherein a content of the binder particles is 0.05 to 8 parts by weight with respect to 100 parts by weight of the inorganic solid electrolyte (P45).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding claim 17, Yoshida teaches the solid electrolyte composition according to claim 1, wherein the dispersion medium is decalin (P110) which is an aliphatic compound solvent, among other examples of suitable solvents (P42).
Regarding claim 18, Yoshida teaches an electrode sheet for a battery, wherein a film of the solid electrolyte composition according to claim 1 (Yoshida as modified by Chung) is formed on a metal foil (P84-86, 110-114; rejection of claim 1 entirely incorporated into the present rejection).
Regarding claim 19, Yoshida teaches an all solid state secondary battery comprising:

Regarding claim 20, Yoshida teaches a method for manufacturing an electrode sheet for a battery, comprising:  disposing the solid electrolyte composition according to claim 1 (Yoshida as modified by Chung) on a metal foil; and producing a film of the solid electrolyte composition (P84-86, 110-114) (rejection of claim 1 entirely incorporated into the present rejection).
Regarding claim 21, Yoshida teaches a method for manufacturing an all solid state secondary battery, wherein an all solid state secondary battery is manufactured using the manufacturing method according to claim 20 (P81-92, 110-114; not limited to full disclosure).

5.	The rejection of claims 8 and 9 under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2014/0127579) in view of Chung et al. (US 2014/0038049) and Kobayashi (US 2015/0030922) as applied to at least claim 1 above, and further in view of Kambara et al. (US 2014/0302382) is maintained.
Regarding claim 8, Yoshida teaches wherein the inorganic solid electrolyte is  preferably a sulfide glass or ceramic that contains Li, P, and S and may further include Al2S3, B2S3, SiS2, Li4GeO4, etc. (P23) to stabilize the electrolyte (P23).  Yoshida thus generally teaches a Li-P-(B, Si, Ge)-S solid electrolyte, but fails to specifically teach the genus of Formula (1), LaMbPcSdAe Formula (1) as defined.
	In the field of endeavor of providing inorganic solid electrolytes that include Li-P-(B, Si-Ge-S) for use within an all-solid solid battery, Kambara teaches that a sulfide based all inorganic aMbPcSdAe is a known solid electrolyte that has the feature of being hardly hydrolyzed with high ionic conductivity (P6), wherein L is an alkali metal and may be Li, M can be B, Si, Ge, etc., and X is I, Cl, Br or F and a-e have their amounts defined (P8-12; claim 8) as 0 < a < 12, 0 < b < 0.2, c =1, 0 < d < 9, and 0 < e < 9, each of which provides ranges that anticipate, overlap, or lie inside those claimed for a through e.  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the inorganic sulfide inorganic electrolyte of Yoshida that taught by Kambara of LaMbPcSdAe  wherein L is an alkali metal and may be Li, M can be B, Si, Ge, etc., and X is I, Cl, Br or F and a-e have their amounts defined (P8-12; claim 8) given Kamabara teaches said solid electrolyte is hardly hydrolyzed with high ionic conductivity (P6), and to further determine the optimum or workable ranges of each of said components a-e in view of the case law cited (see also MPEP 2144.05).
Furthermore, the Courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious) (MPEP 2144.07).  Thus, the selection of the known sulfide inorganic solid electrolyte taught by Kambara for the sulfide inorganic solid electrolyte of Yoshida is additionally considered prima facie obviousness on the basis of its suitability for its intended use based on the case law cited.
Regarding claim 9, Yoshida as modified by Kamabara teaches the solid electrolyte composition according to claim 8, wherein L in the inorganic solid electrolyte is Li (Kamabara:  P8-12).  

Yoshida et al. (US 2014/0127579) in view of Chung et al. (US 2014/0038049) and Kobayashi (US 2015/0030922) as applied to at least claim 1 above, and further in view of Fukumine et al. (US 2015/0050554) is maintained.
Regarding claim 10, Yoshida as modified by Chung and Kobayashi fails to teach a given SP value (solubility parameter) value of the macromonomer as claimed; however, in the same field of endeavor, Fukumine teaches analogous art of a binder polymer composition for a secondary battery electrode, and that the solubility parameter (SP) of the binder polymer is preferably 9.0 (cal/cm3)1/2 or more and less than 11 (cal/cm3)1/2 in order that the swelling degree of binder can be regulated while maintaining the solubility to the dispersion medium of the slurry composition for the positive electrode such that the uniformity of the obtained electrode and cycle characteristic of the secondary battery can be improved (P75).  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the binder polymer of modified Yoshida/Chung such that the polymer constituting the binder particles, and the constituents thereof including the macromonomer, have a solubility parameter of 9-11 (cal/cm3)1/2 in order that the swelling degree of binder can be regulated while maintaining the solubility to the dispersion medium of the slurry composition for the positive electrode such that the uniformity of the obtained electrode and cycle characteristic of the secondary battery can be improved as taught by Fukumine (P75).
Regarding claim 11, Yoshida as modified by Chung and Kobayashi fails to teach wherein a glass transition temperature of the polymer constituting the binder particles is 130°C or lower.  In the same field of endeavor, Fukumine teaches analogous art of a binder composition for a secondary battery electrode (P25) and that the glass transition temperature (Tg) of the 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the binder polymer of modified Yoshida/Chung such that the polymer constituting the binder particles has a Tg of 25 °C or less by way of regulating the combination of the various monomers in order to achieve a composition that allows for excellent strength and flexibility, and a high temperature cycle characteristic of the secondary battery to be improved in view of the teaching of Fukumine (P70).  With respect to the range recited and the taught range, a prima facie case of obviousness exists given the claimed range overlaps the range disclosed by the prior art (see MPEP § 2144.05).

7.	The rejection of claims 1-7 and 15-21 under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2014/0127579) in view of Momose et al. (US 2013/0316234) is maintained.
Regarding claim 1, Yoshida teaches a solid electrolyte composition comprising:
an inorganic solid electrolyte (P15, 18-24); 
binder particles (P7, 15, 25-42); and 
a dispersion medium (P15),
wherein the inorganic solid electrolyte has a conductivity of ions of metals belonging to Group I or II of the periodic table and includes a sulfur atom (P14, 18-24), and
the binder particles are constituted of a polymer formed of monomer units and has at least a carboxylic acid functional group (see P30 in which the polymer contains ethylenically 
Yoshida fails to specifically teach the polymer has a repeating unit derived from a macromonomer having a mass average molecular weight of 1,000 or more combined therewith as a side chain component, wherein the repeating unit derived from the macromonomer is a repeating unit derived from a compound represented by Formula N-3 (elected species).  
  In the same field of endeavor of providing a binder for an electrode of a lithium rechargeable battery, Momose teaches a modifier (“side chain component”) for polyvinylidene fluoride (PVDF) (i.e., main chain component), wherein the modifier (“side chain component”) is constituted of a polymer having a repeating unit derived from a macromonomer having a mass average molecular weight of 1,000 or more (P42, 56), the repeating unit derived from the macromonomer is represented by Formula 1 as shown below (P14-21, 25-33, 37-56) (reading on elected species N-3, and P-1 (note that n may be zero and is thus non-limiting with respect to requiring L17):

    PNG
    media_image3.png
    153
    330
    media_image3.png
    Greyscale

Of note is that the above formula includes carboxyl groups (CO2R) (“wherein the polymer has at least one functional group that [is a carboxyl group]” (elected species)).  Momose teaches PVDF (main chain component) is excellent in weatherability, chemical resistance and electrochemical 
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to either graft said repeating unit macromonomer side chain constituent of Momose having a mass average molecular weight of 1,000 or more reading on Formula N-3 to be part of the described polymer binder particles of Yoshida as a side chain component in order to obtain the benefits of improved adhesion and peeling strength as taught by Momose (P8-9, full disclosure), or to substitute the obtained polymer of Momose (PVDF with the modifier) having said repeating unit macromonomer having a mass average molecular weight of 1,000 or more as a side chain component that also includes a carboxyl group as the material of Yoshida’s polymer binder particles in order to obtain the beneficial and predictable results of a binder that is excellent in weatherability, chemical resistance and electrochemical stability, and has suitable adhesion and peeling strength properties as taught by Momose.  
Furthermore, the Courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), the Court stating, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious) (MPEP 2144.07).  Thus, the selection of the known binder material or prima facie obviousness on the basis of its suitability for its intended use based on the case law cited.
Of note is the claim is a product-by-process claim given the language of, “constituted of a polymer having a repeating unit derived from a macromonomer having a mass average molecular weight of 1,000 or more…”  The Courts have held:
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

The repeating units with the modified/side chain component of Momose identified above include a macromonomer constituent having a mass average molecular weight of 1,000 or more and are thus considered to meet all the structural requirements of “derived from a macromonomer having a mass average molecular weight of 1,000 or more” as claimed.  Alternatively, any differences provided by the product-by-process limitation would provide a product that is obvious from the modified polymer binder particles of Yoshida in view of Momose.  Regarding product-by-process limitation, see MPEP § 2113.
Regarding claim 2, Yoshida teaches the polymer formed of monomer units constituting the binder polymer has at least a carboxylic acid functional group (see P30 in which the polymer contains ethylenically unsaturated carboxylic acid ester monomer units; see P25-42), and Yoshida as modified by Momose also teaches formula 1 which includes carboxyl groups (CO2R) (P14).   
Regarding claim 3, Yoshida teaches wherein the polymer constituting the binder particles is a carboxyl group-containing polymer (see rejection of claim 1 above – Yoshida: P30), and further teaches that the ratio of content of the monomer units in the polymer is 0.1 to 10 wt% of the polymer (P30).
Regarding claim 4, Yoshida teaches the polymer constituting the binder particles includes a repeating unit derived from a monomer selected from (meth)acrylic acid monomers, (meth)acrylic acid ester monomers, and (meth)acrylonitrile (P31); Yoshida as modified by Momose also teaches the polymer constituting the binder particles includes a repeating unit derived from a monomer selected from such, the repeating unit being the macromonomer (P27).
Regarding claim 5, Yoshida teaches wherein an average particle diameter of the binder particles is 30 to 300 nm (abstract; P37).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding claim 6, Yoshida teaches wherein the average particle diameter of the binder particles is 30 to 300 nm (abstract; P37).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding claim 7, Yoshida as modified by Momose provides teaching, suggestion, and motivation to graft the macromonomer constituent of Momose to the binder polymer of Yoshida to achieve the beneficial and predictable results of improved adhesion and peeling strength characteristics (Momose: P8-9).  Yoshida is drawn to a core/shell binder, wherein Yoshida teaches that the shell may be comprised of specified monomers such as methacrylic acid ester monomer containing an ethyleneoxide structure and that the ratio of content of other 
Therefore, it would have been obvious to one having ordinary skill in the art to provide the grafted macromonomer of Momose to the shell polymer in an amount of 70 wt% or less, more preferably 60 wt% or less given Yoshida teaches that the ratio of content of other copolymerizable monomer units is preferably 70 wt% or less, more preferably 60 wt% or less (P33).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding claim 15, Yoshida teaches the solid electrolyte composition according to claim 1, further comprising:  an active material capable of intercalating and deintercalating ions of metals belonging to Group I or II of the periodic table (P54-80).
Regarding claim 16, Yoshida teaches the solid electrolyte composition according to claim 1, wherein a content of the binder particles is 0.05 to 8 parts by weight with respect to 100 parts by weight of the inorganic solid electrolyte (P45).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding claim 17, Yoshida teaches the solid electrolyte composition according to claim 1, wherein the dispersion medium is decalin (P110) which is an aliphatic compound solvent, among other examples of suitable solvents (P42).
Regarding claim 18, Yoshida teaches an electrode sheet for a battery, wherein a film of the solid electrolyte composition according to claim 1 (Yoshida as modified by Momose) is formed on a metal foil (P84-86, 110-114; rejection of claim 1 entirely incorporated into the present rejection).
Regarding claim 19, Yoshida teaches an all solid state secondary battery comprising:
a positive electrode active material layer; a negative electrode active material layer; and a solid electrolyte layer, wherein at least one of the positive electrode active material layer, the negative electrode active material layer, or the solid electrolyte layer is a layer constituted of the solid electrolyte composition according to claim 1 (Yoshida as modified by Momose) (Yoshida: abstract; P1, 8, 110-114; rejection of claim 1 entirely incorporated into the present rejection).
Regarding claim 20, Yoshida teaches a method for manufacturing an electrode sheet for a battery, comprising:  disposing the solid electrolyte composition according to claim 1 (Yoshida as modified by Momose) on a metal foil; and producing a film of the solid electrolyte composition (P84-86, 110-114) (rejection of claim 1 entirely incorporated into the present rejection).
Regarding claim 21, Yoshida teaches a method for manufacturing an all solid state secondary battery, wherein an all solid state secondary battery is manufactured using the manufacturing method according to claim 20 (P81-92, 110-114; not limited to full disclosure).

8.	The rejection of claims 8 and 9 under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2014/0127579) in view of Momose et al. (US 2013/0316234) as applied to at least claim 1 above, and further in view of Kambara et al. (US 2014/0302382) is maintained.
Regarding claim 8, Yoshida teaches wherein the inorganic solid electrolyte is  preferably a sulfide glass or ceramic that contains Li, P, and S and may further include Al2S3, B2S3, SiS2, Li4GeO4, etc. (P23) to stabilize the electrolyte (P23).  Yoshida thus generally teaches a Li-P-(B, Si, Ge)-S solid electrolyte, but fails to specifically teach the genus of Formula (1), LaMbPcSdAe Formula (1) as defined.
aMbPcSdAe is a known solid electrolyte that has the feature of being hardly hydrolyzed with high ionic conductivity (P6), wherein L is an alkali metal and may be Li, M can be B, Si, Ge, etc., and X is I, Cl, Br or F and a-e have their amounts defined (P8-12; claim 8) as 0 < a < 12, 0 < b < 0.2, c =1, 0 < d < 9, and 0 < e < 9, each of which provides ranges that anticipate, overlap, or lie inside those claimed for a through e.  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the inorganic sulfide inorganic electrolyte of Yoshida that taught by Kambara of LaMbPcSdAe  wherein L is an alkali metal and may be Li, M can be B, Si, Ge, etc., and X is I, Cl, Br or F and a-e have their amounts defined (P8-12; claim 8) given Kamabara teaches said solid electrolyte is hardly hydrolyzed with high ionic conductivity (P6), and to further determine the optimum or workable ranges of each of said components a-e in view of the case law cited (see also MPEP 2144.05).
Furthermore, the Courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious) (MPEP 2144.07).  Thus, the selection of the known sulfide inorganic solid electrolyte taught by Kambara for the sulfide inorganic solid electrolyte of Yoshida is additionally considered prima facie obviousness on the basis of its suitability for its intended use based on the case law cited.
Regarding claim 9, Yoshida as modified by Kamabara teaches the solid electrolyte composition according to claim 8, wherein L in the inorganic solid electrolyte is Li (Kamabara:  P8-12).  

9.	The rejection of claims 10 and 11 under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2014/0127579) in view of Momose et al. (US 2013/0316234) as applied to at least claim 1 above, and further in view of Fukumine et al. (US 2015/0050554) is maintained.
Regarding claim 10, Yoshida as modified by Momose fails to teach a given SP value (solubility parameter) value of the macromonomer as claimed; however, in the same field of endeavor, Fukumine teaches analogous art of a binder polymer composition for a secondary battery electrode, and that the solubility parameter (SP) of the binder polymer is preferably 9.0 (cal/cm3)1/2 or more and less than 11 (cal/cm3)1/2 in order that the swelling degree of binder can be regulated while maintaining the solubility to the dispersion medium of the slurry composition for the positive electrode such that the uniformity of the obtained electrode and cycle characteristic of the secondary battery can be improved (P75).  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the binder polymer of modified Yoshida/Momose such that the polymer constituting the binder particles, and the constituents thereof including the macromonomer, have a solubility parameter of 9-11 (cal/cm3)1/2 in order that the swelling degree of binder can be regulated while maintaining the solubility to the dispersion medium of the slurry composition for the positive electrode such that the uniformity of the obtained electrode and cycle characteristic of the secondary battery can be improved as taught by Fukumine (P75).
Regarding claim 11, Yoshida as modified by Momose fails to teach wherein a glass transition temperature of the polymer constituting the binder particles is 130°C or lower.  In the 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the binder polymer of modified Yoshida/Momose such that the polymer constituting the binder particles has a Tg of 25 °C or less by way of regulating the combination of the various monomers in order to achieve a composition that allows for excellent strength and flexibility, and a high temperature cycle characteristic of the secondary battery to be improved in view of the teaching of Fukumine (P70).  With respect to the range recited and the taught range, a prima facie case of obviousness exists given the claimed range overlaps the range disclosed by the prior art (see MPEP § 2144.05).

Response to Arguments
10.	Applicant's arguments filed 12/21/2020 have been fully considered and they are persuasive. Applicant’s principal arguments are reproduced below with a subsequent Examiner section provided that is respectfully submitted.
	1)  Chung teaches a process for preparing the binder including: mixing an acryl monomer or a carboxylic monomer, and polyvinyl alcohol; and grafting the monomer to polyvinyl alcohol (emphasis original) in the presence of an oxidant to provide the copolymer of Chemical Formula 1 (binder) ([0026] -[0029]). That is, no part of the acryl monomer or carboxylic monomer is in the backbone of the copolymer of Chung. Accordingly, even if Kobayashi’s butyl acrylate is added to Chung’s composition for preparing the binder, the butyl acrylate would only be attached to the backbone of polyvinyl alcohol as a side chain, and the butyl acrylate would not become a part of the backbone of Chung’s binder copolymer.
backbone of the binder polymer.
Consequently, the structure of Chung’s copolymer of Chemical Formula 1 is different from the structure of the claimed binder polymer.

Response:  Applicant’s arguments are not commensurate in scope with the claimed subject matter.  The claims do not require that the part of the macromonomer that is P is in the backbone of the binder polymer; in fact, the opposite is true:  the macromonomer having a mass average molecular weight or more is a side chain component (lines 7-9 of the claim).  See also that that the macromonomer, defined as a side chain component, is defined as derived from  a compound including Formula N-3, wherein nowhere within the claim set or disclosure is “P” ever defined as “in the backbone of the binder polymer.” The term “backbone” or equivalent term thereof is not ever utilized within the instant application.  P is taught as being part of the side chain component and defined as a polymerizable group represented by P-1 or P-2.  All of the structure set forth in the claim is met by the prior art; thus, the argument is not found persuasive.  
2)  Also, claim 1 recites that the macromonomer is a compound represented by Formula (N-3). Merely adding Kobayashi’s butyl acrylate to Chung’s composition for preparing the
binder does not teach or suggest the claimed compound N-3.  Further, neither Chung nor Kobayashi describes any reaction for binding Chung’s binder polymer with Kobayashi’s butyl acrylate and thus, even if the teachings of Chung and Kobayashi were combined, a person skilled in the art could not have reached the claimed compound represented by formula (N-3) having a specific linking group of L17 defined in amended claim 1 of this application.  Therefore, even if the teaching of Yoshida were combined with the teachings of Chung and Kobayashi, the claimed invention could not have been reached.
Kambara and Fukumine do not make up for the deficiencies of Yoshida, Chung and Kobayashi.  In view of the above, the present claims are not obvious and are patentable over the cited references, either alone or in combination. Reconsideration and withdrawal of the § 103 rejections based on the cited references are respectfully requested.

	Response:  The claim defines that n represents 0 or 1.  Thus, (L17)n as defined is not an entity required of the claim given n may equal 0 such that the first portion of N-3 as claimed can 
	3)  In response to the § 103 Rejections Based on Yoshida, Momose, Kambara and Fukumine.   The above three rejections should be withdrawn because the cited references do not disclose or render obvious the claimed invention, either alone or in combination.
Momose does not describe or suggest the compound represented by formula (N-3) defined in the claimed invention.
Momose describes a compound shown below (paragraphs [0014] and [0015] of Momose), cited by the Examiner.
However, the above compound of Momose does not fall within the scope of the compound represented by formula (N-3) defined in the claimed invention, since R does not have any thioether bond.  Therefore, even if the teachings of Yoshida and Momose were combined, the claimed invention could not have been reached.
Kambara and Fukumine do not make up for the deficiencies of Yoshida and Momose.
In view of the above, the present claims are not obvious and are patentable over the cited references, either alone or in combination. Reconsideration and withdrawal of the § 103 rejections based on the cited references are respectfully requested.

	Response:  The claim defines that n represents 0 or 1.  Thus, (L17)n as defined is not an entity required of the claim given n may equal 0 such that the first portion of N-3 as claimed is simply “P” as defined.  Accordingly, the argued distinguishing feature is not required of the claim, and the prior art reads on the claimed features at least in the instance n is zero.

Conclusion
11.	The prior art made of record previously and not relied upon that is considered pertinent to applicant's disclosure is repeated here:  
Sone et al. (US 2013/0260241) teaches a binder composition for batteries that exhibits excellent adhesion to solid electrolyte materials and current collectors and allows to form electrodes excellent in electric characteristics along with allowing to enhance workability in electrode and slurry production and an all solid-state battery that contains said binder composition (P18), wherein the polymer (A) includes given structural units selected from the group a1-a5 and a functional group (f) such as a carboxyl group (abstract; P35).  Sone teaches that the content of the functional group (f) in the polymer (A) is no less than 0.005 mol/kg and no greater than 0.2 mol/kg such that both adhesion to solid electrolyte materials and solubility in nonpolar organic liquid media can be compatible at a high level (P34).  

Sasaki (US 2014/0342226) teaches a polymer binder and that butyl acrylate is preferred as it improves the strength of the electrode for a lithium ion secondary battery (P174).  

	Kang et al. (US 2013/0216906) teaches the following:

    PNG
    media_image4.png
    159
    433
    media_image4.png
    Greyscale

wherein monomer a from the three or more kinds of monomers is butyl acrylate ((P18-20, 69), wherein the binder achieves the advantages described above.

	Fukumine et al. (US 2015/0050554) (Table 1) teaches butyl acrylate as a monomer component of an achieved binder polymer for a battery and that the obtained polymer achieves excellent slurry stability (P321).

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/            Primary Examiner, Art Unit 1729